Citation Nr: 0016818	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-02 632	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder.

2.  Entitlement to an increased original disability rating 
for a service-connected left knee disorder, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted entitlement to service 
connection for a left knee disorder, assigning a 10 percent 
disability rating, and which denied entitlement to service 
connection for a right knee disorder.  The issue of 
entitlement to an increased original disability rating for 
the veteran's service-connected left knee disorder is first 
addressed in the REMAND portion of this decision.


FINDING OF FACT

There is evidence of a current right knee disorder and 
medical evidence which plausibly relates the current right 
knee disorder to his service-connected left knee disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
left knee disorder, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection is also warranted for post-service 
manifestation of a chronic disability, if the disability is 
shown to have been chronic in service (or within the 
presumptive period under § 3.307), unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b)  
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Id.  Continuity of 
symptomatology is required when a condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

The law also provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310  (1999).

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for a right knee disorder is well 
grounded.

First, the Board finds that the claims file contains 
competent evidence of a current right knee disorder.  This is 
shown most recently by an August 1998 private physical 
examination report.  That report indicates that the veteran 
had right knee retropatellar crepitus and tenderness to 
patellar compression.  Diagnostic impression was right 
anterior knee pain and patellofemoral syndrome.  A May 1998 
VA examination report also indicates that the veteran had 
right patellofemoral pain, although it did not indicate 
whether or not there was an actual disability involving the 
right knee.

The Board also finds competent evidence supporting secondary 
service connection for the right knee.  In his July 1998 
Notice of Disagreement, the veteran asserted that his current 
right knee disorder was caused from an altered gait due to 
his service-connected left knee disorder.  The May 1998 VA 
examination report contains a medical conclusion that the 
veteran had bilateral patellofemoral pain which was 
"complicated" by patellar tendinitis and patellar tendon 
rupture of the left knee.  This evidence provides a plausible 
link between the veteran's current right knee disorder and 
his service-connected left knee disorder.  Id.  Hence, the 
claim is well grounded.  38 C.F.R. § 3.310  (1999); 
38 U.S.C.A. § 5107(a)  (West 1991).


ORDER

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
left knee disorder, is well grounded, and to this extent 
only, the appeal is granted.


REMAND

I.  Service connection for right knee disorder

Because the claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disorder, is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

Specifically, the Board finds that the medical evidence 
currently of record, as it pertains to the veteran's right 
knee disorder, is not clear.  As stated above, the 1998 VA 
examination report provides a diagnostic impression merely of 
right patellofemoral pain.  No actual clinical diagnosis 
pertaining to the right knee was made.  Furthermore, that 
report concluded that the right knee pain was "complicated" 
by the veteran's left knee disorder, for which he is service-
connected.  

In light of the above, the medical evidence of record 
requires clarification.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Court of Appeals for Veterans Claims has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

It is also worth noting that the veteran only recently 
asserted that his right knee disorder was secondary to his 
service-connected left knee disorder.  As such, the RO did 
not expressly address this alternative basis for entitlement 
to service connection, and the veteran has not been provided 
notice of the applicable laws and regulations, i.e. 38 C.F.R. 
§ 3.310  (1999).

II.  Increased original rating for left knee disorder

The veteran has also claimed entitlement to an increased 
original disability rating for his service-connected left 
knee disorder.

Initially, the Board finds the claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  Here, the 
veteran's claim is well grounded because he is service-
connected for a left knee disorder and has appealed the 
initial assignment of less-than-complete service-connected 
compensation benefits.  See Shipwash v. Brown, 8 Vet. App. 
218, 224  (1995) (where a veteran appeals the RO's initial 
assignment of a rating for a service-connected disorder that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).  

As indicated above, because the veteran's claim is well-
grounded, VA has a duty to assist him with the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this case, 
this duty necessitates a remand for an updated VA medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Colvin v. Derwinski, 1 Vet. App. 171  (1991).

The claims file indicates that VA examination of the 
veteran's left knee was last conducted in May 1998.  It is 
inadequate for rating purposes because the veteran has since 
undergone additional surgery on the knee.  Private medical 
records show that, in May 1998, a small superficial abscess 
was noted over the superolateral portion of his post-
operative left knee scar.  In June 1998, he underwent 
incision and drainage of that abscess.  The most recent 
physical examination of the left knee is shown in August 
1998, only 2 months after the knee surgery.  As surgery may 
alleviate symptoms of disability, but may also have 
symptomatic residuals, updated VA examination of the left 
knee disability is needed in order to assess its current 
severity.

In addition, the 1998 VA report does not provide adequate 
results of evaluation of functional impairment, if any, due 
to pain on motion, incoordination, easy fatigability, 
weakness, or other functional symptoms.  See DeLuca v. Brown, 
8 Vet. App. 202  (1995) (38 C.F.R. §§ 4.40, 4.45, are not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes).

Finally, the Board notes that the May 1998 private medical 
record indicates that a magnetic resonance imaging (MRI) of 
the left knee was accomplished.  However, the report of that 
MRI is not of record.  Similarly, the August 1998 private 
examination report states that X-rays of the left knee were 
taken, but no such radiographic report is of record.  An 
attempt must be made to obtain these records.  See Culver v. 
Derwinski, 3 Vet. App. 292  (1992)  (holding that VA's duty 
to assist includes a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record).  

III.  Remand instructions

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional medical 
records pertaining to his left and right 
knee disorders since August 1998, as well 
as a May 1998 MRI report and August 1998 
X-ray report from Jewett Orthopaedic 
Clinic.  Alternatively, if he so desires, 
he may submit appropriate authorizations 
for release of records, provided by VA, 
so that the RO may attempt to obtain the 
above-cited records.  In either case, 
copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination of his 
knees.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  If the veteran fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is requested to review the 
medical evidence in the claims file and, 
then, to examine the veteran's right knee 
in order to ascertain whether or not he 
currently has right knee disability.  If 
so, the nature and severity of that 
disability should be assessed.  
Thereafter, the examiner is requested to 
render a medical opinion as to whether it 
is more, less or as likely as not that 
the veteran's current right knee 
disability is proximately due to or the 
result of his service-connected left knee 
disorder.

The examiner is also requested to examine 
the veteran's left knee disorder to 
determine the current nature and severity 
of any disability.  The presence and 
severity of any and all manifestations 
should be evaluated and described, 
including any limitation of range of 
motion or recurrent subluxation or 
lateral instability.  The existence and 
severity of any functional loss due to 
pain on motion, weakness, instability, 
fatigability, incoordination, or other 
limitation should also be assessed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The reasoning that forms the basis of the 
above 

opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
service connection for a right knee 
disorder, to include as secondary to a 
service-connected left knee disorder, and 
for an increased original disability 
rating for his service-connected left 
knee disorder, based on all the evidence 
in the claims file.  The Board notes that 
the veteran appealed the initial 
assignment of a 10 percent disability 
rating for his service-connected left 
knee disorder and, thus, the RO must 
consider not only whether he is currently 
entitled to an increased disability 
rating, but also whether or not he was 
entitled to an increased disability 
rating at any time since the effective 
date of his initial grant of service 
connection, even if only temporarily.  
Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for 
separate periods of time based on the 
facts found, a practice known as 
"staged" ratings) (citations omitted).

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The 
Supplemental Statement of the Case must 
contain the text of 38 C.F.R. § 3.310  
(1999).

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



